Citation Nr: 1137086	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a fall at a VA facility in March 2009, to include a fractured left wrist and nose. 


REPRESENTATION

Veteran (Appellant) represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active military duty from June 1949 to April 1952.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By that rating action, the RO denied entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a fall at a VA facility in March 2009, to include a fractured left wrist and nose.  The Veteran timely appealed the RO's January 2010 rating action to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

Any additional disability from the Veteran's fall at a VA facility in March 2009 was coincident to but was not the result of VA hospital care, medical or surgical treatment, or an examination rendered by VA.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of a fall at a VA facility in March 2009, to include a fractured left wrist 
and nose are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the Veteran ineligible for the claimed benefit. Moreover, there is no additional evidence that would substantiate the Veteran's claim because undisputed facts render her ineligible for the claimed benefit. Therefore, the notice and duty to assist provisions are not applicable in this case.

II. Merits Analysis 

The Veteran seeks entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a fall at a VA facility on March 30, 2009, to include a fractured left wrist and nose.  She contends that after undergoing laser surgery on her right eye on March 30, 2009 at the VA Eagle Square outpatient facility, she took a VA shuttle to the Providence, Rhode Island VA Medical Center (VAMC) to pick-up her post-surgery eye medication.  She maintains that after she had retrieved her eye medication and exited the VA shuttle at the VA Eagle Square outpatient clinic, she slipped and tripped over a parking divider and fractured her left wrist and nose.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2009).  In a January 2010 statement to VA, the Veteran, through her representative, argued that VA was negligent in not providing her, a legally-blind Veteran, with proper post-surgery medical care/treatment that should have included the following procedures:  (1) Having the VA Medical Center's staff or volunteers assist Veterans to the VA shuttle after medical surgery, treatment or examinations, especially those that leave the Veteran with impaired vision; (2) VA Medical Center's transportation employees need to be trained in techniques to assist the visually-impaired Veteran; and, (3) The VA shuttle should pick up Veterans at the clinic curbside and not across a parking lot without any assistance.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in January 2010). 

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  Id.

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately prior to the beginning of medical or surgical treatment to the Veteran's condition after such care has ceased. 38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

VA treatment records, dated March 30, 2009, show that the Veteran underwent a YAG laser posterior capsulotomy surgery of the right eye.  The procedure, risks, benefits, and alternative of the surgery were reviewed with the Veteran prior to the surgery.  After the Veteran's questions were answered and she voiced an understanding of the surgery, informed consent was obtained.  The Veteran tolerated the procedure well.  No ocular complications were noted.  She was scheduled to return for a follow-up in one week.  She was prescribed the eye medication, "pred forte."  The reports show that the Veteran fell face down in the parking lot after she had exited a VA shuttle (she had taken the VA shuttle to retrieve her eye medication from the [main] VA  hospital pharmacy after the surgery).  The Veteran was transferred to the eye clinic in a wheelchair.  She was alert with stable vital signs.  She bled from the mouth and nose; her nose was swollen with questionable septal deviation.  After the Rescue Service arrived and evaluated her, she was transferred to Rhode Island Hospital for further treatment.  Treatment records from the Rhode Island Hospital and VA treatment reports, dated in early April 2009, show that the Veteran had fractured her left wrist and nose as a result of her March 30, 2009 fall in the VA parking lot. 

The medical evidence of record clearly establishes that the Veteran incurred a fractured left wrist and nose as a result of her fall in the VA parking lot in March 2009.  Notwithstanding the foregoing, the Board finds that the Veteran's claimed residuals of her March 2009 fall are not due to VA hospital care, medical or surgical treatment, or examination.  Therefore, benefits pursuant to 38 U.S.C.A. § 1151 are not warranted in this case.

In order for an additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  The additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  Id. at 101.

In Loving, the Veteran was undergoing a VA examination when a metal ceiling grate fell on him.  The United States Court of Appeals for Veterans Claims (Court) held that the claimed knee injury resulting from the fallen grate was coincidental to the examination, and not caused by it, and concluded that the Veteran's claim for compensation under § 1151 "lies beyond the ambit of section 1151." Loving, 19 Vet. App. at 100-101.  In support of its conclusion in Loving, the Court made reference to the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in which the Court affirmed a Board decision denying § 1151 benefits for a Veteran who claimed that, while waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him and knocked him to the ground.  The Court, in Sweitzer, held that § 1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.

In Sweitzer, the Court emphasized that § 1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment or which are not the result of actions by the VA." Id. at 505.  The Court also noted that the legislative history reinforced the conclusion that compensation under § 1151 is to be awarded only for an increase in disability that is the result of action by VA, and not from a coincidental event. Id.; see VAOPGCPREC 7-97 (Jan. 29, 1997) (concluding that the provisions of § 1151 effective prior to October 1, 1997, do not cover injuries which were merely incurred during or coincident with hospitalization but not as a result of hospitalization); see also VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the provisions of § 1151, effective prior to October 1, 1997, authorize compensation only for disability resulting from treatment or examination itself at a VA facility, and not for disability due to such intervening causes as a sexual assault or another intentional tort).  Although § 1151 was amended in 1997 to add the element of fault, the intent of Congress to provide compensation for disability related to VA treatment or examination has not changed.

The record does not reflect that the Veteran's March 2009 fall resulted from examination or treatment of the Veteran; rather, the evidence, including the statements of the Veteran, establish that she fell in a VA parking lot after she had exited a VA shuttle after she had gone to retrieve her post-operative eye medication at the main VAMC.  Hence, her fractured left wrist and nose did not result from the actual VA laser surgery on her right eye on March 30, 2009, but from an incident that is merely coincident thereto.  Even if the fall had occurred during an examination or while the Veteran was receiving other VA medical care, as was the situation in Loving, there is no evidence that she fell because of the right eye laser surgery.  As described above, VA precedential law is clear that such an incident is "beyond the ambit of Section 1151", even where additional disability is incurred. Loving, 19 Vet. App. at 100-101.

In a case like this, where the law, but not the evidence, is dispositive, the Veteran's claim is denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  Since the Veteran seeks compensation under 38 U.S.C.A. § 1151 for additional physical and mental disabilities allegedly incurred as a result of an intervening cause not resulting from treatment or examination rendered by the VA, the claim must be denied as it is without legal merit.

The Veteran is hereby advised that she can file a claim under the Federal Tort Claims Act (FTCA), based upon the same events that led to her 1151 claim.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a fall at a VA facility in March 2009, to include a fractured left wrist and nose is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


